Appellate Case: 22-3197     Document: 010110790705         Date Filed: 12/29/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                           December 29, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
 LARRY EDMOND,

       Petitioner - Appellant,

 v.                                                           No. 22-3197
                                                     (D.C. No. 5:20-CV-03248-SAC)
 JEFF BUTLER,                                                   (D. Kan.)

       Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

        Larry Edmond, a Kansas state prisoner proceeding pro se, seeks a certificate of

 appealability (COA) to appeal the denial of his application under 28 U.S.C. § 2254 by the

 United States District Court for the District of Kansas. See 28 U.S.C. § 2253(c)(1)(A)

 (COA required to appeal denial of § 2254 application). We deny his application for a

 COA and dismiss the appeal.

        I.     BACKGROUND

        On August 17, 2012, a jury in Kansas state court found Mr. Edmond guilty of

 second-degree attempted murder, aggravated kidnapping, aggravated battery, and

 robbery. The trial judge sentenced Mr. Edmond to 586 months in prison. The Kansas

        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3197      Document: 010110790705          Date Filed: 12/29/2022        Page: 2



 Court of Appeals (KCOA) affirmed Mr. Edmond’s convictions and sentence and the

 Kansas Supreme Court denied his petition for review. The state trial court denied Mr.

 Edmond’s later motion for postconviction relief under K.S.A. 60-1507, the KCOA

 affirmed, and the Kansas Supreme Court once more denied review.

        In October 2020 Mr. Edmond filed a pro se application for relief under § 2254 in

 the United States District Court for the District of Kansas. He later filed two amended

 applications, the second of which argued that he was denied a fair trial because of

 (1) ineffective assistance of counsel, (2) a racially biased jury, and (3) insufficient

 evidence to convict. The district court denied relief. The court determined that some

 ineffective-assistance claims were procedurally defaulted, the remaining claims failed on

 the merits, and he was not entitled to a COA.

        II.    ANALYSIS

        A COA issues “only if the applicant has made a substantial showing of the denial

 of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires “a

 demonstration that . . . includes showing that reasonable jurists could debate whether (or,

 for that matter, agree that) the petition should have been resolved in a different manner or

 that the issues presented were adequate to deserve encouragement to proceed further.”

 Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). In other

 words, the applicant must show that the district court’s resolution of the constitutional

 claim was either “debatable or wrong.” Id. If the application was denied (in part or in

 full) on procedural grounds, the applicant faces a double hurdle. Not only must the

 applicant make a substantial showing of the denial of a constitutional right, but he must

                                                2
Appellate Case: 22-3197      Document: 010110790705           Date Filed: 12/29/2022      Page: 3



 also show “that jurists of reason would find it debatable whether the district court was

 correct in its procedural ruling.” Id. “Where a plain procedural bar is present and the

 district court is correct to invoke it to dispose of the case, a reasonable jurist could not

 conclude either that the district court erred in dismissing the petition or that the petitioner

 should be allowed to proceed further.” Id.

        To justify a COA, Mr. Edmond argues that the district court erred in denying his

 preserved claims of ineffective assistance of trial counsel, a racially biased jury, and

 insufficiency of the evidence. We conclude that he is not entitled to a COA on any

 ground.

        The claims preserved by Mr. Edmond in this court—trial-counsel ineffectiveness

 on two grounds, the jury’s alleged racial bias, and insufficiency of the evidence—were

 reviewed on the merits by the KCOA. When a § 2254 application raises claims that a

 state court has reviewed on the merits, the federal court may not grant relief unless the

 state-court adjudication resulted in a decision (1) “that was contrary to, or involved an

 unreasonable application of, clearly established [Supreme Court] law” or (2) “that was

 based on an unreasonable determination of the facts in light of the evidence presented in

 the [s]tate court proceeding.” 28 U.S.C. § 2254(d). “A state court decision violates the

 ‘contrary to’ clause if it applies a rule that contradicts the governing law set forth in the

 Supreme Court’s cases.” Murphy v. Royal, 875 F.3d 896, 914 (10th Cir. 2017), aff’d sub

 nom. Sharp v. Murphy, 140 S. Ct. 2412 (2020) (brackets and internal quotation marks

 omitted). An “unreasonable application” of Supreme Court precedent “must be

 objectively unreasonable, not merely wrong; even clear error will not suffice.” Woods v.

                                                3
Appellate Case: 22-3197         Document: 010110790705         Date Filed: 12/29/2022    Page: 4



 Donald, 575 U.S. 312, 316 (2015) (per curiam) (internal quotation marks omitted). The

 applicant must therefore “show that the state court’s ruling on the claim being presented

 in federal court was so lacking in justification that there was an error well understood and

 comprehended in existing law beyond any possibility for fairminded disagreement.” Id.

 (internal quotation marks omitted).

                  a. Ineffective assistance of trial counsel

            Several of Mr. Edmond’s ineffective-assistance claims raised in district court were

 not pursued in his brief in this court and therefore are waived. See United States v.

 Cooper, 654 F.3d 1104, 1128 (10th Cir. 2011) (“It is well-settled that arguments

 inadequately briefed in the opening brief are waived.” (brackets and internal quotation

 marks omitted)); United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (where

 appellant “appears pro se, we must construe his arguments liberally; this rule of liberal

 construction stops, however, at the point at which we begin to serve as his advocate”).

 The only ineffectiveness claims properly before us are that trial counsel failed to object to

 hearsay statements and failed to investigate, interview, and subpoena Mr. Edmond’s

 sisters.

            An applicant arguing ineffective assistance of counsel must show both that

 counsel’s performance “fell below an objective standard of reasonableness” and that “the

 deficient performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668,

 687, 688 (1984). “To be deficient, the performance must be outside the wide range of

 professionally competent assistance. In other words, it must have been completely

 unreasonable, not merely wrong.” Harmon v. Sharp, 936 F.3d 1044, 1058 (10th Cir.

                                                 4
Appellate Case: 22-3197     Document: 010110790705          Date Filed: 12/29/2022     Page: 5



 2019) (internal quotation marks omitted). And to show prejudice, a petitioner must

 demonstrate “that there is a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at

 694.

        First, Mr. Edmond argues that trial counsel was ineffective for failing to object to

 the introduction of out-of-court statements of his then-girlfriend Tracey Williams, the

 victim of the attempted murder, kidnapping, and battery. At trial the state court found that

 Ms. Williams was unavailable and admitted her preliminary-hearing testimony. On

 appeal of Mr. Edmond’s petition for postconviction relief, the KCOA concluded that her

 preliminary-hearing testimony was admissible because she was unavailable at trial. As

 for Ms. Williams’s out-of-court statements related by other trial witnesses, the court

 pointed out that Mr. Edmond had not identified any specific testimony as inadmissible

 hearsay. And even if their testimony included some improper hearsay, that hearsay could

 not have prejudiced Mr. Edmond in light of the other evidence of his guilt—including

 surveillance video and the first-hand observations of a testifying witness. In reaching this

 conclusion, the KCOA reasonably applied Supreme Court precedent.

        Second, Mr. Edmond argues that trial counsel was ineffective for failing to

 investigate, interview, and subpoena as witnesses Mr. Edmond’s sisters, Martha and

 Parisha Edmond. He contends that their testimony would have supported his theory of

 defense while also impeaching state witness Danny Hendricks (the robbery victim). But

 “[u]nder Strickland, strategic choices made after thorough investigation of law and facts

 relevant to plausible options are virtually unchallengeable; and strategic choices made

                                              5
Appellate Case: 22-3197      Document: 010110790705          Date Filed: 12/29/2022      Page: 6



 after less than complete investigation are reasonable precisely to the extent that

 reasonable professional judgments support the limitations on investigation.” Hinton v.

 Alabama, 571 U.S. 263, 274 (2014) (per curiam) (internal quotation marks omitted). On

 appeal of the trial court’s denial of Mr. Edmond’s petition for postconviction relief, the

 KCOA explained that he was obliged to show that trial counsel’s decision not to call the

 sisters to testify could not have been a strategic decision based on adequate investigation.

 The KCOA determined that Mr. Edmond had failed to carry this burden. In fact, trial

 counsel had subpoenaed the sisters to testify at trial but made the eventual decision not to

 call them as witnesses; the KCOA concluded that counsel’s decision to subpoena the

 women implied that he had investigated them as possible witnesses for the defense but

 had then decided not to call them to testify. This was a reasonable application of

 Strickland and Hinton. Trial counsel’s subpoenas undermine Mr. Edmond’s argument

 that there was no investigation. Trial counsel may have plausibly concluded that the

 sisters’ relationship with Mr. Edmond and involvement in his illegal activities rendered

 them unhelpful witnesses. Such a strategic choice is entitled to the utmost deference from

 the courts.

        No reasonable jurist could debate whether Mr. Edmond is entitled to relief on his

 ineffective-assistance-of-counsel claims.

               b. Racial bias of the jury

        Mr. Edmond next argues that he was denied his due-process rights because the

 trial court denied his motions for mistrial based on alleged racial bias of jurors. At trial

 the state played a recorded telephone call between Mr. Edmond and Ms. Williams in

                                                6
Appellate Case: 22-3197     Document: 010110790705         Date Filed: 12/29/2022      Page: 7



 which Mr. Edmond used the racially pejorative term “peckerwoods” for Caucasians. Mr.

 Edmond twice moved for a mistrial; while counsel were arguing the second motion, he

 was permitted to say that during a sidebar conference he had overheard a juror expressing

 offense at his use of the term. The trial judge denied both motions for mistrial and also

 denied Mr. Edmond’s request that the juror who allegedly expressed offense be

 questioned. On direct appeal the KCOA determined that the trial court did not abuse its

 discretion in denying the motions for mistrial. The court concluded that the denials were

 based on sufficient findings of fact—first, that the historically offensive meaning of the

 term was not common knowledge, and second, that Mr. Edmond’s statement that he

 overheard the juror’s alleged comment during sidebar was not credible given the court’s

 use of pink noise to prevent the jury from hearing sidebar conversation, the distance

 between the juror and Mr. Edmond, and the fact that the judge, the attorneys, and the

 court guard did not hear the alleged comment. The trial court also carefully considered

 and rejected alternative remedies (questioning the juror or giving a cautionary instruction

 to the jury), citing concern that emphasizing the comment would only prejudice Mr.

 Edmond. The KCOA concluded that the trial court did not abuse its discretion in denying

 the mistrial motions.

        To secure relief on a due-process claim based on denial of a motion for mistrial,

 Mr. Edmond must demonstrate that the denial “was so grossly prejudicial that it fatally

 infected the trial and denied the fundamental fairness that is the essence of due process.”

 Hooks v. Workman, 689 F.3d 1148, 1180 (10th Cir. 2012) (internal quotation marks

 omitted). The Supreme Court “define[s] the category of infractions that violate

                                              7
Appellate Case: 22-3197      Document: 010110790705          Date Filed: 12/29/2022    Page: 8



 ‘fundamental fairness’ very narrowly,” Dowling v. United States, 493 U.S. 342, 352

 (1990), and trial judges ought to grant a mistrial only “with the greatest caution, under

 urgent circumstances, and for very plain and obvious causes,” Renico v. Lett, 559 U.S.

 766, 774 (2010) (internal quotation marks omitted).

        No reasonable jurist could debate whether Mr. Edmond is entitled to relief on his

 claims of alleged racial bias.

               c. Insufficiency of the evidence

        Finally, Mr. Edmond argues that his convictions were not supported by sufficient

 evidence. Evidence is sufficient to support a conviction if, “after viewing the evidence in

 the light most favorable to the prosecution, any rational trier of fact could have found the

 essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.

 307, 319 (1979). On direct appeal the KCOA stated a Kansas rule functionally identical

 to the Supreme Court’s holding in Jackson and, based on a combination of witness

 testimony and surveillance video, concluded that the evidence presented supported Mr.

 Edmond’s convictions. This was a logical application of the facts of this case to clearly-

 established federal law, and thus no reasonable jurist could debate whether Mr. Edmond

 is entitled to relief based on insufficiency of the evidence.




                                               8
Appellate Case: 22-3197   Document: 010110790705        Date Filed: 12/29/2022     Page: 9



       III.   CONCLUSION

       No reasonable jurist could debate the district-court dismissal of Mr. Edmond’s

 claims. We therefore DENY his request for a COA and dismiss this appeal.


                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge




                                            9